DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 16-19, in the reply filed on 8/24/2022 is acknowledged.
Claim Objections
Claim 16 is objected to because of the following informalities:  The terms “Fruit”, “A” and “The” in lines 2, 3 and 6, respectively are written in upper case instead of lower case.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  The phrase “such ratio” in line 2 is objected to.  Applicant is advised to consider stating “the ratio”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “fruit product comprising a. Fruit or vegetable” is vague and indefinite as it is unclear whether fruit is required as the claim states “Fruit or vegetable” as alternatives.  If the product alternatively includes vegetable then the product is not a fruit product.
Claim 17 recites the limitation "conventional starch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the conventional starch".
The phrase “the ratio” in Claim 18, line 1 is vague and indefinite as it is unclear whether the ratio is by weight or volume or something else.  Applicant is advised to expressly state the basis in the claim.
The phrase “such ratio” in Claim 19, line 1 is vague and indefinite as it is unclear whether the ratio is by weight or volume or something else.  Applicant is advised to expressly state the basis in the claim.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messervey (US 2011/0151066).
Regarding Claim 16, Messervey (‘066) teaches a fruit product (See Abs., paras. 23, 53, claims 1, 3, 9 and 16.) comprising a. fruit or vegetable (See Abs., paras. 23, 53, claims 1, 3, 9 and 16.), and b. a starch slurry (See Abs., paras. 17, 24, claims 1, 18, 23-25.), where in the starch slurry comprises modified sago starch (See paras. 17, 24, claims 1, 18, 23-25.), conventional starch (See paras. 16-24, claims 1,2 and 17.); iii. The balance being liquid (See para. 44.), however, fails to expressly disclose i. 0.1-10 wt. % modified sago starch; ii. 0.1-20 wt. % conventional starch.
Messervey (‘066) teaches the sago starch being modified (See para. 24.) and in one embodiment the sago starch being 0.05-3% by dry weight (See para. 18 and claim 19.) and other conventional starches being 0.05-3% by dry weight (See para. 18 and claim 19.).  The amounts of sago and conventional starch clearly equate to the claimed amounts.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since Messervey (‘066) teaches the same starches as claimed and the same amounts of starches that one would select the same combination and amounts of starches in combination as claimed to provide a fruit product that satisfies the subjective preference of a user.
Regarding Claim 17, Messervey (‘066) teaches wherein the starch slurry comprises 0.5-15 wt. % conventional starch (See para. 18 and claim 19 where the amount is 0.05-3% by dry weight based on the overall weight of the product which equates the claimed amount.).
Regarding Claim 18, Messervey (‘066) teaches the fruit product discussed above, however, fails to expressly disclose wherein the ratio of the modified sago starch to the conventional starch is about 1:4.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since Messervey (‘066) teaches the same starches as claimed one would select the same relative amounts of starches to provide a fruit product that satisfies the subject preference of a user.
Regarding Claim 19, Messervey (‘066) teaches the fruit product discussed above, however, fails to expressly disclose wherein such ratio is about 1:5.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since Messervey (‘066) teaches the same starches as claimed one would select the same relative amounts of starches to provide a fruit product that satisfies the subject preference of a user.
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US 2015/0296847).
Regarding Claim 16, James (‘847) teaches a fruit product (See Abs., paras. 164, 270 and claims 1-4.) comprising a. fruit or vegetable (See Abs. and claims 1-4.), and b. a starch slurry (See Abs., paras. 164, 270 and claims 1-4.), where in the starch slurry comprises modified sago starch (See paras. 164, 270.), conventional starch (See Abs., paras. 164, 270.); iii. The balance being liquid (See para. 270.), however, fails to expressly disclose i. 0.1-10 wt. % modified sago starch; ii. 0.1-20 wt. % conventional starch.
James (‘847) teaches the sago starch being modified (See para. 164.) and in one embodiment the modified starch being 4% by weight (See para. 270.) and other conventional starches being 6.94 or 8 % by weight (See para. 270.).  The amounts of sago and conventional starch equate to the claimed amounts.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since James (‘847) teaches the same starches as claimed and the same amounts of starches that one would select the same combination and amounts of starches in combination as claimed to provide a fruit product that satisfies the subject preference of a user.
Regarding Claim 17, James (‘847) teaches wherein the starch slurry comprises 0.5-15 wt. % conventional starch (See para. 270, 6.94 or 8 % by weight.).
Regarding Claim 18, James (‘847) teaches the fruit product discussed above, however, fails to expressly disclose wherein the ratio of the modified sago starch to the conventional starch is about 1:4.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since James (‘847) teaches the same starches as claimed one would select the same relative amounts of starches to provide a fruit product that satisfies the subject preference of a user.
Regarding Claim 19, James (‘847) teaches the fruit product discussed above, however, fails to expressly disclose wherein such ratio is about 1:5.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since James (‘847) teaches the same starches as claimed one would select the same relative amounts of starches to provide a fruit product that satisfies the subject preference of a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	August 28, 2022